Name: Commission Regulation (EC) NoÃ 1233/2006 of 16 August 2006 opening and providing for the administration of an import tariff quota of pigmeat allocated to the United States of America
 Type: Regulation
 Subject Matter: international trade;  animal product;  America;  tariff policy;  trade
 Date Published: nan

 17.8.2006 EN Official Journal of the European Union L 225/14 COMMISSION REGULATION (EC) No 1233/2006 of 16 August 2006 opening and providing for the administration of an import tariff quota of pigmeat allocated to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 8(2), Article 11(1) and the second paragraph of Article 22 thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/333/EC (3), provides for the incorporation of a country allocated (US) import tariff rate quota of 4 722 tonnes of pigmeat. (2) In order to ensure regular imports, the quantities of products covered by the import regime should be staggered over the period from 1 July to 30 June. (3) The administration of the tariff quota should be based on import licences. To that end, detailed rules for the submission of applications and the information which must appear in applications and licences should be laid down. Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) should apply, save as otherwise provided in this Regulation. (4) In view of the possible accession of Bulgaria and Romania to the European Union as from 1 January 2007, it is advisable to provide for a different period for lodging the licence applications for the first quarter of the year 2007. (5) In order to ensure proper administration of the tariff quota, the security for import licences under the system should be set at EUR 20 per 100 kilograms. In view of the likelihood of speculation inherent in the system in the pigmeat sector, clear conditions should be laid down as regards access by operators. (6) Provision should be made for the licences to be issued after a period for consideration and, where necessary, an allocation coefficient should be applied to determine the quantity awarded in respect of each application. (7) In the interests of the operators, provision should be made for the withdrawal of applications after the fixing of the coefficient to be applied. (8) The attention of operators should be drawn to the fact that licences may only be used for products which comply with all the veterinary requirements in force in the Community. (9) To ensure proper management of the import regimes, the Commission needs precise information from the Member States on the quantities actually imported. For the sake of clarity it is necessary to use a single model for communicating the quantities between Member States and the Commission. (10) By way of derogation from Regulation (EC) No 1291/2000 and in order to assure that the imported quantity does not exceed the quantity under this regime, the tolerance provided for in Article 8(4) of that Regulation should not apply. (11) For the period from 1 July 2006 to 30 September 2006 the operators have to introduce the licence applications during the first 15 days following the date of entry into force of this Regulation. It is therefore advisable to provide for the entering into force of this Regulation on the date of its publication in the Official Journal of the European Union. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The import tariff quota provided for in Annex I shall be opened annually for the products and under the conditions laid down therein. Article 2 The tariff quota provided for in Annex I shall be staggered as follows:  25 % in the period from 1 July to 30 September;  25 % in the period from 1 October to 31 December;  25 % in the period from 1 January to 31 March;  25 % in the period from 1 April to 30 June. Article 3 All imports into the Community under the tariff quota referred to in Article 1 shall be subject to the presentation of an import licence. Article 4 The import licences for the tariff quota provided for in Annex I shall be subject to the following provisions: (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have been engaged in trade with third countries in pigmeat products for at least the preceding 12 months; (b) licence applications may refer to only the order number set out in Annex I and may involve several products covered by different CN codes and originating in the United States of America; in such cases, all the CN codes shall be indicated in section 16 and their descriptions in section 15; (c) for the order number, licence applications must relate to at least 20 tonnes and to a maximum of 20 % of the quantity available for the period as specified in Article 2; (d) section 8 of licence applications and licences shall indicate the country of origin and the box indicating yes shall be ticked to indicate that this indication is compulsory; (e) section 20 of licence applications and licences shall show one of the entries listed in Annex II; (f) section 24 of licences shall show one of the entries listed in Annex III. Notwithstanding point (a) of the first paragraph, retail and catering establishments selling their products to final consumers shall be excluded from the regime. Article 5 1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2. However, for the period from 1 July 2006 to 30 September 2006 licence applications shall be lodged during the first 15 days following the entry into force of this Regulation and for the period from 1 January 2007 to 31 March 2007 licence applications shall be lodged during the first 15 days of January 2007. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other applications, in respect of the same period, for products in the order number fixed in Annex I in the Member State in which his application is submitted or in any other Member State. Where an applicant submits more than one application relating to products in the order number fixed in Annex I, all applications from that applicant shall be inadmissible 3. A security of EUR 20 per 100 kilograms shall be lodged for import licence applications for all products set out in Annex I. 4. Member States shall notify the Commission, on the third working day following the end of the application submission period provided for in paragraph 1, of applications lodged for each of the products concerned. Such notifications shall include a list of applicants and a statement of the quantities applied for by product. All notifications, including nil notifications, shall be made by electronic means on the working day provided for in the first subparagraph, using the model set out in Annex IV in cases where no applications have been submitted, and the models set out in Annexes IV and V in cases where applications have been submitted. 5. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications referred to in Article 4. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix an allocation coefficient as a percentage of acceptance of the quantities applied for. In the case where the percentage is less than 5 %, the Commission may refuse all applications and the corresponding security shall be released immediately. 6. Operators may withdraw their licence applications within 10 working days following publication of the allocation coefficient in the Official Journal of the European Union where application of that rate results in the fixing of a quantity of less than 20 tonnes for the order number. Member States shall inform the Commission thereof within five days following the withdrawal of the licence application and shall release the security immediately. 7. The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following quarter for the same period of the quota. 8. Licences shall be issued as quickly as possible after the Commission has taken its decision. 9. Licences may only be used for products complying with all the veterinary requirements in force in the Community. 10. Member States shall notify the Commission, before the end of the fourth month following each annual period, of the total volume of products, specified by CN code, entered into free circulation under this Regulation during that period. All notifications, including nil notifications, shall be made using the model set out in Annex VI. Article 6 1. For the purposes of Article 23(2) of Regulation (EC) No 1291/2000, import licences shall be valid for a period of 150 days from the date of actual issue. However, licences shall not be valid beyond the end of the last period of the year referred to in Article 2 for which a licence has been issued. 2. Import licences issued pursuant to this Regulation shall not be transferable. Article 7 Access to the tariff quota shall be conditional on presentation of a certificate of origin issued by the competent authorities of the United States of America in accordance with Articles 55 to 65 of Commission Regulation (EEC) No 2454/93 (5). The origin of the products covered by this Regulation shall be determined in accordance with the provisions in force in the Community. Article 8 Regulation (EC) No 1291/2000 shall apply, save as otherwise provided in this Regulation. By way of derogation from Article 8(4) of Regulation (EC) No 1291/2000, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall accordingly be entered in section 19 of the licence. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. However, Article 5 shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (5) OJ L 253, 11.10.1993, p. 1. ANNEX I Order No CN codes Product description Applicable duty Total quantity in tonnes product weight from 1 July 2006 09.4170 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen 250 EUR/t 4 722 ANNEX II Entries referred to in point (e) of the first paragraph of Article 4  : in Spanish : Reglamento (CE) no 1233/2006  : in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 1233/2006  : in Danish : Forordning (EF) nr. 1233/2006  : in German : Verordnung (EG) Nr. 1233/2006  : in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 1233/2006  : in Greek : Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1233/2006  : in English : Regulation (EC) No 1233/2006  : in French : RÃ ¨glement (CE) no 1233/2006  : in Italian : Regolamento (CE) n. 1233/2006  : in Latvian : Regula (EK) Nr. 1233/2006  : in Lithuanian : Reglamentas (EB) Nr. 1233/2006  : in Hungarian : 1233/2006/EK rendelet  : in Maltese : Regolament (KE) Nru 1233/2006  : in Dutch : Verordening (EG) nr. 1233/2006  : in Polish : RozporzÃ dzenie (WE) nr 1233/2006  : in Portuguese : Regulamento (CE) n.o 1233/2006  : in Slovak : Nariadenie (ES) Ã . 1233/2006  : in Slovene : Uredba (ES) Ã ¡t. 1233/2006  : in Finnish : Asetus (EY) N:o 1233/2006  : in Swedish : FÃ ¶rordning (EG) nr 1233/2006 ANNEX III Entries referred to in point (f) of the first paragraph of Article 4  : in Spanish : ReducciÃ ³n de los derechos del AAC en virtud del Reglamento (CE) no 1233/2006  : in Czech : SCS cla snÃ ­Ã ¾enÃ ¡ podle naÃ Ã ­zenÃ ­ (ES) Ã . 1233/2006  : in Danish : FTT-toldsats nedsat i henhold til forordning (EF) nr. 1233/2006  : in German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  Verordnung (EG) Nr. 1233/2006  : in Estonian : Ã hise tollitariifistiku tollimakse vÃ ¤hendatakse vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1233/2006  : in Greek : Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ ¹ Ã ¿ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1233/2006  : in English : CCT duties reduced as provided for in Regulation (EC) No 1233/2006  : in French : Droits du TDC rÃ ©duits conformÃ ©ment au rÃ ¨glement (CE) no 1233/2006  : in Italian : Dazi TDC ridotti secondo quanto previsto dal Regolamento (CE) n. 1233/2006  : in Latvian : KMT nodoklis samazinÃ ts, kÃ  noteikts RegulÃ  (EK) Nr. 1233/2006  : in Lithuanian : BMT muitai sumaÃ ¾inti, kaip numatyta Reglamente (EB) Nr. 1233/2006  : in Hungarian : A kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban meghatÃ ¡rozott vÃ ¡mtÃ ©telek csÃ ¶kkentÃ ©se a 1233/2006/EK rendeletnek megfelelÃ en  : in Maltese : Dazji TDK imnaqqsa kif previst fir-Regolament (KE) Nru 1233/2006  : in Dutch : Invoer met verlaagd GDT-douanerecht overeenkomstig Verordening (EG) nr. 1233/2006  : in Polish : CÃ a pobierane na podstawie WTC, obniÃ ¼one, jak przewidziano w rozporzÃ dzeniu (WE) nr 1233/2006  : in Portuguese : Direitos PAC reduzidos em conformidade com o Regulamento (CE) n.o 1233/2006  : in Slovak : Clo SCS znÃ ­Ã ¾enÃ © podÃ ¾a ustanovenÃ ­ nariadenia (ES) Ã . 1233/2006  : in Slovene : Carine SCT, zniÃ ¾ane, kakor doloÃ a Uredba (ES) Ã ¡t. 1233/2006  : in Finnish : Yhteisen tullitariffin mukaiset tullit alennettu asetuksen (EY) N:o 1233/2006 mukaisesti  : in Swedish : Tullar enligt gemensamma tulltaxan skall nedsÃ ¤ttas i enlighet med fÃ ¶rordning (EG) nr 1233/2006 ANNEX IV Application of Regulation (EC) No 1233/2006 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Pigmeat sector Application for import licences at reduced rate of duty USA Date: Period: Member State: Sender: Responsible contact person: Tel.: Fax: Addresse: AGRI.D.2 Fax: (32-2) 292 17 39 E-mail: AGRI-IMP-PORK@ec.europa.eu Order No Quantity applied for (kg product weight) 09.4170 ANNEX V Application of Regulation (EC) No 1233/2006 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Pigmeat sector Application for import licences at reduced rate of duty USA Date: Period: Member State: Order No CN code Applicant (name and address) Quantity applied for (kg product weight) 09.4170 ANNEX VI Application of Regulation (EC) No 1233/2006 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Pigmeat sector NOTIFICATION CONCERNING ACTUAL IMPORTS Member States: Application of Article 4(8) of Regulation (EC) No 1233/2006 Quantity of products (in kg product weight) actually imported: Addressee: AGRI.D.2 Fax: (32-2) 292 17 41 E-mail: AGRI-IMP-PORK@ec.europa.eu Order No Quantity actually entered into free circulation Country of origin 09.4170 USA